                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

WMS EXPRESS #5,                                   )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )              Case No. 19-931-R
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                     Defendant.                   )

                                              ORDER
       Plaintiff filed this action seeking injunctive relief pursuant to 7 U.S.C. § 2023 and

7 C.F.R. § 279.7. Based on this Court’s review of the Complaint, it appears that Plaintiff,

WMS Express #5, is an entity owned in whole or in part by Williams Grocery, Inc.,

Williams Foods, Inc. or Wenjest Corporation. See Compl., Ex. B at 5. Plaintiff is instructed

to confirm or deny its corporate status.

       If Plaintiff is a corporate entity, it may not proceed without counsel. Riviera Drilling

& Expl. Co. v. Gunnison Energy Corp., 412 F. App'x 89, 92 (10th Cir. 2011) (citing

Rowland v. Cal. Men's Colony, Unit II Men's Advisory Council, 506 U.S. 194, 201–03

(1993) for the proposition that “a corporation cannot appear pro se”). Accordingly, Plaintiff

must either have counsel enter an appearance or demonstrate that the named representative,

Jeffrey D. Williams, is a licensed attorney permitted to practice in the State of Oklahoma.

Failing to do so within 30 days will result in dismissal of Plaintiff’s Complaint.

       IT IS SO ORDERED this 10th day of October 2019.
